Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 Civil Action No.1:16-cv-03099-MEH


 BEYER LASER CENTER, LLC, a Colorado company
 and DR. CRAIG F. BEYER, a Colorado resident,

        Plaintiffs,

 v.

 MATEJ POLOMSKY, M.D., a North Carolina resident,

        Defendant.

 ______________________________________________________________________________

     PLAINTIFFS’ MOTION FOR RECONSIDERATION OF ORDER GRANTING
                            DISCOVERY SANCTIONS
 ______________________________________________________________________________


        Plaintiffs Beyer Laser Center, LLC (“BLC”) and Dr. Craig Beyer (“Dr. Beyer”)

 (collectively, “Plaintiffs”), by and through undersigned counsel, hereby move for a

 reconsideration of the Order [ECF 221], as detailed below, granting-in-part Defendant Matej

 Polomsky’s Motion for Discovery Sanctions and to Compel Plaintiff’s Compliance with Their

 Obligations under the Federal Rules of Civil Procedure (“Motion to Compel”).

                            CERTIFICATION OF CONFERRAL

        Pursuant to D.C.COLO.LCivR 7.1(a), Plaintiffs’ counsel certifies that they have

 discussed the grounds for this motion and the relief requested herein with counsel for the

 Defendant and Defense Counsel has indicated the Defendant opposes this Motion.

        As grounds for reconsideration, Plaintiffs state as follows:
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 2 of 10




                                      I.      INTRODUCTION

        This Court’s Order [ECF 221] found that the McGovern Declaration was not timely

 produced in response to Request for Production (“RFP”) 22, that there was “no substantive

 justification” for this failure to produce, and “that the failure was not harmless,” concluding that

 “a sanction is appropriate.”

        The finding in this Order pertaining to the McGovern Declaration should be set aside

 because it did not address the issue of work product protection raised in Plaintiffs’ Response

 [ECF 214 at 14 (“information Plaintiffs’ counsel gathered at that time constitutes information

 that is subject to the work product exception”)]. The McGovern Declaration executed on

 June 27, 2018 [ECF 203-2]—and bearing the caption for this case—comprised attorney work

 product and was protected from disclosure under work product immunity.             The McGovern

 Declaration was created as an exhibit to a draft motion for sanctions that remained a potential

 filing past mid-2019, and that provided substantial justification to withhold that document from

 production.   On September 27, 2019, Plaintiffs chose to waive that immunity after Ms.

 McGovern was listed as a witness for trial in the Final Pretrial Order [ECF 199]. Moreover,

 because Defendant had identified McGovern as a witness in Defendant’s own Fifth

 Supplemental Disclosures served on June 21, 2018 [ECF 214-1 at 1]—before the McGovern

 Declaration was signed—any failure to produce the McGovern Declaration before September

 2019 was harmless.

        As detailed below, there was substantial justification for withholding the McGovern

 Declaration based on work product immunity, and there is substantial case law supporting this

 view, for which reason a sanction pursuant to Fed.R.Civ.P 37 was not appropriate.

                                                  2
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 3 of 10




                                   II.     LEGAL AUTHORITY

        The Federal Rules of Civil Procedure do not recognize a “motion to reconsider.” Van

 Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991). Nevertheless, “motions for

 reconsideration are routinely entertained in one form or another[] by federal courts.” United

 States ex rel. Superior Steel Connectors Corp. v. RK Specialities, Inc., No. 11-cv-01488-CMA,

 2012 WL 3264296, at *1 (D. Colo. Aug. 10, 2012). The bases for granting reconsideration are

 limited:

                Grounds warranting a motion to reconsider include (1) an
                intervening change in the controlling law, (2) new evidence
                previously unavailable, and (3) the need to correct clear error or
                prevent manifest injustice. Thus, a motion for reconsideration is
                appropriate where the court has misapprehended the facts, a party’s
                position, or the controlling law. It is not appropriate to revisit
                issues already addressed or advance arguments that could have
                been raised in prior briefing.
 Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (internal citations

 omitted).

        Witness declarations and affidavits are work product and protected from production.

 Lamer v. Williams Commc'ns, LLC, No. 04-CV-847-TCK-PJC, 2007 WL 445511, at *2 (N.D.

 Okla. Feb. 6, 2007) (“The affidavits at issue are work product”); Roberts v. Air Capitol Plating,

 Inc., No. 95-1348-JTM, 1997 WL 446266, at *5 (D. Kan. July 22, 1997) (no dispute that the

 requested signed affidavits are attorney work product).

        The work product doctrine protects materials prepared in anticipation of litigation from

 discovery. Hickman v. Taylor, 329 U.S. 495, 510 (1947). In Hickman, an attorney took the

 statements of four surviving crew members from a sinking tugboat. Id. at 495. The Supreme

 Court held that such matters were not discoverable without a showing of “necessity or any

                                                 3
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 4 of 10




 indication or claim that denial of such production would unduly prejudice the preparation of

 petitioner’s case.” Id. at 509.

         The principles announced in Hickman have been codified in Federal Rule of Civil

 Procedure 26(b)(3), as follows (with emphasis added):

                 3) Trial Preparation: Materials.

                         (A) Documents and Tangible Things. Ordinarily, a party may

                 not discover documents and tangible things that are prepared in

                 anticipation of litigation or for trial by or for another party or its

                 representative (including the other party’s attorney, consultant, surety,

                 indemnitor, insurer, or agent). But, subject to Rule 26(b)(4), those

                 materials may be discovered if:

                                   (i) they are otherwise discoverable under Rule 26(b)(1);

                         and

                                   (ii) the party shows that it has substantial need for the

                         materials to prepare its case and cannot, without undue hardship,

                         obtain their substantial equivalent by other means.

                         (B) Protection Against Disclosure. If the court orders discovery of

                 those materials, it must protect against disclosure of the mental

                 impressions, conclusions, opinions, or legal theories of a party’s attorney

                 or other representative concerning the litigation.




                                                    4
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 5 of 10




          Under the Federal Rules, work-product materials are immune from discovery absent a

 showing of substantial need and lack of ability to obtain substantial equivalents by other means.

 See also F.T.C. v. Golier, Inc., 462 U.S. 19, 27 (1983).

                                         III.   ARGUMENT

          This motion will not relitigate the background regarding each of the discovery disputes in

 this case, and instead will focus solely on the Court’s finding regarding the McGovern

 Declaration.

            A. MCGOVERN DECLARATION WAS PROTECTED BY WORK PRODUCT IMMUNITY

          Pursuant to Fed.R.Civ.P. 26(b)(1), “Parties may obtain discovery regarding

 any nonprivileged matter that is relevant to any party’s claim or defense”. (Emphasis added).

 Under Federal Rule of Civil Procedure 26(b)(3), “a party may not discover documents and

 tangible things that are prepared in anticipation of litigation.” (Emphasis added). Here, there

 can be no doubt that the McGovern Declaration was “prepared in anticipation of litigation,” and

 thus privileged work product as argued in Plaintiff’s Response to the Motion to Compel

 [ECF 214 at 14].

          The McGovern Declaration bearing the caption for this case was prepared in connection

 with a motion that ultimately was not filed in this action. [ECF 214-4 at 7 (Plaintiff’s

 September 27, 2019 supplemental response to RFP 2)]. As such, the McGovern Declaration

 reflects the facts obtained and selected by Plaintiffs’ counsel in support of that unfiled motion,

 and such documents are immune from discovery under the work product doctrine. Inst. for Dev.

 of Earth Awareness v. People for Ethical Treatment of Animals, 272 F.R.D. 124, 125 (S.D.N.Y.

 2011).

                                                  5
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 6 of 10




        Multiple courts across the country have held that “a party may not discover documents

 and tangible things that are prepared in anticipation of litigation” as such discovery is contrary to

 Federal Rule of Civil Procedure 26(b)(3) or is otherwise wrong. Mitchell v. Archer Daniels

 Midland Co., 329 F.R.D. 178, 180–181 (E.D. Tenn. 2019). The analysis of Institute for

 Development of Earth Awareness v. People for Ethical Treatment of Animals is highly

 instructive. Amid contentious discovery disputes between the parties, the applicability of the

 work product doctrine to affidavits prepared for use on a motion was raised. Id. at 125. The

 Court noted that “[u]ndisputedly, these affidavits were drafted for possible use on a summary

 judgment motion.” Id.

              Here, the executed affidavits of non-party witnesses remained work
              product until the lawyer elected to serve and file them. Until the moment
              of service and filing, the lawyer reserves the right to reverse course and
              refrain from using the affidavits.

 Id. (emphasis added).

        Furthermore, to the extent that the affidavits “reflect theories once held by PETA’s

 counsel or strategies considered by counsel and abandoned, they are immune under Rule

 26(b)(3)(B).” Id. (citation omitted).

        Here, Plaintiffs had no obligation to waive and disclose the McGovern Declaration when

 signed in June 2018. The McGovern Declaration was an exhibit created in-house for litigation

 purposes and comprised privileged work product. See Live Nation Worldwide, Inc. v. Cohl, No.

 10-24144-CIV, 2011 WL 5597348, at *2 (S.D. Fla. Nov. 17, 2011) (noting that if a party does

 not rely on a witness’ affidavit, then there is “no basis” to waive work product protection). And



                                                   6
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 7 of 10




 there was no Order issued in this case mandating any such waiver before September 27, 2019,

 when Plaintiff elected to waive work product protection.1

        Thus, the work product doctrine provided substantial justification for not producing the

 McGovern Declaration when it was prepared in June 2018 up until September 27, 2019, at which

 time Ms. McGovern was listed as a witness for trial in the Final Pretrial Order [ECF 199]. The

 declaration was produced and work product was waived a few days thereafter.

          B. NO PREJUDICE OR HARM AROSE FROM ASSERTING WORK PRODUCT IMMUNITY

        Defendant suffered no prejudice as a result of Plaintiffs’ assertion of work product

 immunity.

        First, the identity of Ms. McGovern was not unknown to Defendant, as Defendant had

 already disclosed Ms. McGovern as a relevant witness in Defendant’s Fifth Supplemental

 Disclosures on June 21, 2018 [ECF 214-1 at 1], before the McGovern Declaration was signed on

 June 27, 2018. There was no hiding the ball with respect to the identity of this witness.

        Second, the McGovern Declaration was based directly on DORA’s online website and

 the public DORA “Lookup Detail View” for Dr. Beyer. [ECF 203-2]. Plaintiffs had previously

 produced these publicly available materials to Defendant, and Defendant has not asserted

 otherwise.




 1
  This is analogous to expert witness reports which are protected as work product up until the
 date they are disclosed as mandated by the Court’s Scheduling Order. While there is a
 Scheduling Order mandating disclosure of testifying experts by a date certain, with associated
 waiver of work product immunity that protected against such disclosure until that specified
 date—there is no analogous deadline that could pertain to the McGovern Declaration.

                                                  7
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 8 of 10




        Lastly, one of the purposes of the work product doctrine is to prevent a litigant “from

 taking a free ride on the research and thinking of his opponent's lawyer.” Hobley v. Burge, 433

 F.3d 946, 949 (7th Cir. 2006) (citation omitted). “Discovery of a witness statement to an attorney

 is generally not allowed if that witness is available to the other party.” Baker v. Gen. Motors

 Corp., 209 F.3d 1051, 1054 (8th Cir. 2000). “If the Defendant wants to know what a potential

 witness knows, or what his or her testimony would be if deposed or called at trial, defense

 counsel (or their investigator) can conduct their own interview and obtain their own affidavit;

 they are not entitled to ride upon the coattails of Plaintiff's counsel.” 1100 W., LLC v. Red Spot

 Paint & Varnish Co., No. 05CV1670 LJMWTL, 2007 WL 2904073, at *2 (S.D. Ind. May 18,

 2007); see also Johnson v. Gmeider, Nos. Civ.A. 98–2556–GTV, 1999 WL 1095463, at *1, 5 (D.

 Kan. Nov. 19, 1999) (party moving to compel failed to meet its burden because it “could have

 deposed these fact witnesses to discover the same information” that it sought to compel). Here,

 although DORA was a key part of this case, Defendant never deposed, or upon information and

 belief, even contacted McGovern. Defendant demonstrated no substantial need to obtain any

 information from McGovern.

        Defendant has suffered no prejudice and the withholding of the McGovern Declaration

 was harmless.

                                        IV.     CONCLUSION

        For all of the reasons stated above, work product immunity applied to the McGovern

 Declaration up until said immunity was waived by Plaintiffs on September 27, 2019 for the

 reasons detailed above. The McGovern Declaration comprised a privileged document prior to

 that disclosure and a sanction is not appropriate.

                                                  8
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 9 of 10




        Finally, if this Court disagrees with Plaintiff’s legal analysis and continues to feel that the

 McGovern Declaration should have been disclosed earlier, Plaintiffs state that they were at all

 times acting pursuant to what they reasonably understood to be the established work product

 doctrine regarding documents prepared in anticipation of litigation, and that they were not acting

 in bad faith or for any improper purpose, for which reason a sanction is not appropriate.

        In light of the above, Plaintiffs respectfully request that the Court reconsider its Order

 [ECF 221] and withdraw its finding that a sanction is appropriate with regards to Plaintiffs’

 September 2019 production of the McGovern Declaration.



 Respectfully submitted November 22, 2019.

                                                       THOMAS P. HOWARD, LLC

                                                       s/ Scott E. Brenner
                                                       Scott E. Brenner
                                                       Thomas P. Howard
                                                       William C. Groh, III
                                                       842 W. South Boulder Road, Ste. 100
                                                       Louisville, CO 80027
                                                       thoward@thowardlaw.com
                                                       sbrenner@thowardlaw.com
                                                       wcgroh@thowardlaw.com


                                                       C. Gregory Tiemeier
                                                       TIEMEIER & STICH, P.C.
                                                       1000 East 16th Avenue
                                                       Denver, CO 80218
                                                       gtiemeier@tslawpc.com

                                                       Attorneys for Beyer Laser Center, LLC, and
                                                       Dr. Craig F. Beyer




                                                  9
Case 1:16-cv-03099-MEH Document 247 Filed 11/22/19 USDC Colorado Page 10 of 10




                              CERTIFICATE OF SERVICE


 I hereby certify that on this November 22, 2019, a true and correct copy of the foregoing
 PLAINTIFFS’ MOTION FOR RECONSIDERATION OF ORDER GRANTING DISCOVERY
 SANCTIONS was filed with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing via email to the following:



 Emily F. Keimig
 Beth Ann Lennon
 SHERMAN & HOWARD, LLC
 Email: ekeimig@shermanhoward.com
 Email: blennon@shermanhoward.com
 Attorneys for Dr. Polomsky



                                                 s/ Thomas P. Howard
                                                 Thomas P. Howard




                                            10
